DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2020 has been entered.

Status of the Application
Claims 1-10 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 10/07/2020 are acknowledged.  Claim 10 is added. Claims under consideration in the instant office action are claims 1-10.
 Applicants' arguments, filed 10/07/2020, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (WO 2013/181174) in view of Grossberg (Inflammation-Induced Lethargy Is Mediated by Suppression of Orexin Neuron Activity, Journal of Neuroscience, 2011, 31(31), pp. 11376-11386) and Hanauer (Management of Crohn’s Disease in Adults, The American Journal of Gastroenterology, 2001, 96(3), pp. 635-643).
Rejection
Harmon is drawn towards compositions comprising suvorexant, which is an orexin receptor antagonist (see abstract).  Harmon teaches that such antagonists can be used for the treatment of conditions such as nausea, vomiting, and conditions associated with visceral pain such as irritable bowel syndrome and inflammatory bowel disease (pp. 1-2).
Harmon does not teach a method of reducing inflammation in a subject with inflammatory bowel disease wherein the subject suffers from Crohn’s disease by administering an orexin receptor antagonist such as SB408124, suvorexant, or almorexant.

Hanauer is drawn towards Crohn’s disease, which commonly affects the ileum and colon via inflammation of the GI tract, and one of ordinary skill in the art would understand that would include effects on the colon with ileitis (see Introduction; pg. 635, right column, second paragraph).  Hanauer teaches that Crohn’s disease and irritable bowel syndrome share co-existent symptoms (pg. 636, right column, fourth paragraph; pg. 637, left column, first paragraph).  Hanauer also teaches overlap with ulcerative colitis, including bacterial overgrowth (pg. 636, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to reduce inflammation in a subject with inflammatory bowel disease wherein the subject suffers from Crohn’s disease by administering an orexin receptor antagonist such as SB408124, suvorexant, or almorexant, as suggested by Hanauer and Grossberg, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Harmon teaches that orexin receptor antagonists such as suvorexant can be administered to treat inflammatory bowel disease as well as pain symptoms of irritable bowel syndrome, wherein such antagonists can amelorioate the inflammation in such conditions as taught by Grossberg and Hanauer, with a reasonable expectation of success absent evidence of criticality of the particular steps.
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the therapeutic activity, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.  The court held that when a "‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention." Id. However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  (MPEP 2111.04 I)
Response to Arguments
Applicant's arguments filed 10/07/2020 have been fully considered but they are not persuasive.
	Applicant argues that while Grossberg contemplates using orexin agonists to reduce inflammation, the present invention is directed to the use of orexin antagonists to reduce inflammation (the opposite of what Grossberg teaches). Therefore, Grossberg in no way compensates for the deficiencies of Harmon and Hanauer which the Examiner has already acknowledged do not make the claimed invention obvious.  The Examiner respectfully disagrees since Grossberg teaches that orexin signaling mediates inflammation-induced lethargy, which suggests that orexin signaling can ameliorate inflammatory signaling (see abstract; pg. 11384, right column, first paragraph).  Given that Harmon teaches that such antagonists can be used for the treatment of conditions such as nausea, vomiting, and conditions associated with visceral pain such as irritable bowel syndrome and inflammatory bowel disease (pp. 1-2), one of ordinary skill in the art at the time the invention was made would be motivated to treat the inflammation in IBD by administering an orexin receptor antagonist such as suvorexant.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harmon (WO 2013/181174), Grossberg (Inflammation-Induced Lethargy Is Mediated by Suppression of Orexin Neuron Activity, Journal of Neuroscience, 2011, 31(31), pp. 11376-11386), and Hanauer (Management of Crohn’s Disease in Adults, The American Journal of Gastroenterology, 2001, 96(3), pp. 635-643) as applied to claims 1-3 and 5-7 above and further in view of Bergman (Systematic review: the use of mesalazine in inflammatory bowel disease, Aliment Pharmacol Ther, 2006, 23, pp. 841–855).
The teachings of Harmon, Grossberg, and Hanauer are presented above.
Harmon, Grossberg, and Hanauer do not teach a method of reducing inflammation in a subject with inflammatory bowel disease by further administering mesalazine.
Bergman is drawn towards the treatment of inflammatory bowel disease and ulcerative colitis by administering mesalazine (pg. 842, left column).  Bergman teaches that mesalazine provides anti-inflammatory effects in the colon (pg. 842, left column, third paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat inflammatory bowel disease by further administering mesalazine, as suggested by Bergman, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
When the composition recitations are met, the desired properties are met, as any component that materially affects the composition and its properties would have to be present in the claim to be commensurate in scope (i.e. claim 1).  Additionally, when the composition is delivered in the same manner as claimed, the effects of the composition would be the same such as the physiological effects, as they are a direct result of the components of the composition and the mode of administration which are met by the art, whereby the resulting properties and effects would intrinsically be met. A chemical In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Harmon (WO 2013/181174), Grossberg (Inflammation-Induced Lethargy Is Mediated by Suppression of Orexin Neuron Activity, Journal of Neuroscience, 2011, 31(31), pp. 11376-11386), and Hanauer (Management of Crohn’s Disease in Adults, The American Journal of Gastroenterology, 2001, 96(3), pp. 635-643) as applied to claims 1-3 and 5-7 above and further in view of Feagan (Maintenance infliximab for Crohn’s disease: the ACCENT I randomized trial, The Lancet, 2002, 359, pp. 1541-1549).
The teachings of Harmon, Grossberg, and Hanauer are presented above.
Harmon, Grossberg, and Hanauer do not teach a method of reducing inflammation in a patient with inflammatory bowel disease by further administering infliximab.
Feagan is drawn towards the treatment of Crohn’s disease and inflammatory bowel disease through maintenance infliximab therapy (see Summary, Introduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat inflammatory bowel disease by further administering infliximab, as suggested by Feagan, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since it is prima facie obvious to combine components known for the same purpose for their combined additive effects, with a reasonable expectation of success absent evidence of criticality of the particular formulation.  Additionally, “[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Harmon (WO 2013/181174), Grossberg (Inflammation-Induced Lethargy Is Mediated by Suppression of Orexin Neuron Activity, Journal of Neuroscience, 2011, 31(31), pp. 11376-11386), and Hanauer (Management of Crohn’s Disease in Adults, The American Journal of Gastroenterology, 2001, 96(3), pp. 635-643) as applied to claims 1-3 and 5-7 above and further in view of Lebold (Selective orexin receptor antagonists, Bioorganic & Medicinal Chemistry Letters, 2013, 23(17), pp. 4761-4769).
The teachings of Harmon, Grossberg, and Hanauer are presented above.
Harmon, Grossberg, and Hanauer do not teach a method of reducing inflammation in a patient with inflammatory bowel disease wherein the OX1R antagonist inhibits OX1R-mediated calcium mobilization.
Lebold is drawn towards selective orexin receptor antagonist, such as suvexorant (see abstract; Fig. 1).  Lebold teaches that orexin receptor antagonists have shown affinity and selectivity in calcium mobilization based FLIPR assays (pg. 4763, left column, first paragraph).
It would have been obvious to one of ordinary skill in the art to reduce inflammation in a patient with inflammatory bowel disease wherein the OX1R antagonist inhibits OX1R-mediated calcium mobilization, as suggested by Lebold, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since orexin receptor antagonists have shown affinity and selectivity in calcium mobilization based FLIPR assays as taught by Lebold (pg. 4763, left column, first paragraph), with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 1-10 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW P LEE/Examiner, Art Unit 1628  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629